Citation Nr: 0206429	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  96-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.  

(The issue of entitlement to service connection for a back 
disability will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 3, 1990 to 
August 10, 1990, and on active duty for training (ACDUTRA) 
with the Army National Guard from August 10, 1993 to October 
13, 1993.  He also had an unverified period of service with 
the Army National Guard in approximately 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, the Commonwealth of Puerto Rico.  The 
appellant currently resides within the jurisdiction of the 
St. Petersburg RO. 

In a September 1997 decision, the Board remanded this case 
for additional development.  The case has been returned to 
the Board and is ready for appellate review. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.

The Board notes that once a case has been certified by the 
RO, the veteran has 90 days following the date of notice of 
certification and of transfer of the appellate record to the 
Board to request a change in representation.  See 38 C.F.R. § 
20.1304 (2001).  The evidence of record shows that in 
February 1996, the appellant appointed the Disabled American 
Veterans as his representative.  However, in April 2000, the 
appellant filed a VA Form 21-22, appointing the American 
Legion as his representative.  The Board recognizes that the 
appellant's request for a change in representation was filed 
well beyond the 90 days after he was notified by the RO that 
his case was being sent to the Board, and that there has been 
no motion or showing of good cause for the late request.  Id.  
Nevertheless, the Board observes that the American Legion has 
acted as the appellant's representative since April 2000.  In 
addition, the Board notes that there is no evidence of record 
showing that the American Legion has not provided adequate 
representation of the appellant's case or that he is unhappy 
with their representation.  Accordingly, the Board recognizes 
the American Legion as the appellant's representative in this 
case.   


FINDINGS OF FACT

1.  The appellant is entitled to "veteran" status for his 
period of active duty from July 3, 1990 to August 10, 1990.  

2.  There is no competent medical evidence of record to show 
that the appellant's pre-existing right foot disability was 
aggravated by his period of active duty.  

3.  The appellant has not achieved "veteran" status for his 
period of ACDUTRA from August 10, 1993 to October 13, 1993.  

4.  There is no competent medical evidence of record to show 
that the appellant's pre-existing right foot disability was 
aggravated by his period of ACDUTRA.  


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
Supp. 2001).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records from his first period 
of active service show that in June 1990, he underwent an 
entrance examination.  At that time, he gave a history of 
fracturing his right fourth metatarsal bone when he was 13 
years old, without sequela.  The physical examination showed 
that the appellant had an adequate range of motion in his 
right foot with no deformities.  The examiner noted that the 
appellant's right foot was asymptomatic.

In July 1990, the appellant underwent an examination for the 
Entrance Physical Standards Board.  At that time, he gave a 
history of breaking a bone in the instep of his right foot 
when he was 13 years old.  The appellant stated that 
subsequent to that injury, he had suffered from mild pain in 
his right foot.  The physical examination showed a dorsal 
"bump" just lateral to the base of the first metatarsal on 
the appellant's right foot.  The appellant indicated that the 
"bump" had been present for approximately four years, and 
that it was currently painful with marching and running.  The 
diagnosis was of a right foot bone spur.  The examiner stated 
that the appellant did not want the spur excised at that 
time.  The examiner further indicated that the appellant was 
not fit for induction and should be separated from the 
military.  The appellant's discharge was subsequently 
approved.

Medical records from E. Rivera, M.D., from November 1990 to 
January 1991, show that the appellant underwent an 
exostosectomy in November 1990.  The records reflect that 
following his surgery, his wounds healed very nicely and 
there was no evidence of any abnormalities.  According to the 
records, in January 1991, Dr. Rivera noted that the appellant 
was status post exostosectomy of the right foot and that he 
was doing very well.  Dr. Rivera further stated that there 
was no evidence of any problems. 

The appellant's service medical records from his period of 
active duty for training with the Army National Guard, from 
August to October 1993, show that throughout August 1993, he 
received intermittent treatment for right foot pain.  On 
August 22, 1993, the appellant was treated after complaining 
of right foot pain.  Following the physical examination, he 
was diagnosed with chronic right foot pain.  On August 25, 
1993, the appellant stated that he had been suffering from 
right foot pain for the past two weeks.  He indicated that he 
had undergone surgery on his right foot two years ago and 
that marching had irritated his foot and had caused him 
continuing pain.  Following the physical examination, he was 
diagnosed with metatarsalgia.  

In September 1993, the appellant underwent an examination for 
the Entrance Physical Standards Board.  At that time, he 
complained of pain in his right foot when he wore boots and 
upon marching and running.  The examiners indicated that the 
appellant had a scar on his right foot.  They further stated 
that x-rays showed a partial resection of the right navicular 
tuberosity.  The diagnosis was of chronic postoperative pain.  
According to the examiners, the appellant's right foot 
disability existed prior to service, was not aggravated by 
service, and would not improve with training.  They 
recommended that the appellant be separated from the military 
because he did not meet medical fitness standards for 
enlistment.  The appellant was subsequently discharged from 
the military.

In October 1997, the appellant underwent a VA examination for 
the feet.  At that time, he stated that when he was 13 years 
old, he sustained a right foot fourth metatarsal bone 
fracture.  The appellant indicated that in November 1990, he 
underwent right foot exostosis surgery.  He noted that at 
present, he had occasional stiffness of the right foot, with 
swelling, heat, and redness.  The appellant reported that he 
had lack of endurance and fatigability of the right foot, and 
that at rest, he had numbness in the right foot.  According 
to the appellant, he also had pain in the right foot with 
standing or walking, and on cold days, he had pain in the 
dorsum of the right foot with radiation to the lateral side.  
The appellant stated that he took Tylenol in order to relieve 
his right foot pain.  The examining physician noted that when 
he asked the appellant about how his right foot condition 
affected him functionally while working as a photographer, 
the appellant was nonspecific.  According to the appellant, 
his right foot disability did not affect his daily 
activities.  

The physical examination showed that there was a mild 
exostosis deformity on the right foot metatarsal bone on the 
navicular area which was not tender to palpation.  In regard 
to range of motion of the right ankle, dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  There was no 
objective evidence of pain on motion on any movement of the 
right ankle.  There was no edema of the right foot, and there 
was no instability or weakness of the right foot and ankle.  
There was no tenderness to palpation on the right foot, and 
there was mild tenderness to palpation in the right foot scar 
area.  The appellant had a normal gait cycle.  There was no 
callosity, breakdown, or unusual shoe wear which would have 
indicated abnormal weight bearing.  There were no skin or 
vascular changes.  The appellant could stand, squat, do 
supination, pronation, and rise from his toes and heels, with 
both feet without problems.  There were no hammer toes, no 
high arch, no club foot, or any other deformity.  The 
diagnoses included the following: (1) residuals of fracture 
of the right foot fourth metatarsal bone, and (2) right foot 
pain, exostosectomy of an accessory bone.  The examiner noted 
that the surgery done to the appellant's right foot was a 
"natural progression of a nonservice-connected injury while 
his childhood."  The examiner further noted that the 
appellant's right foot disability was not related to his 
military service and was not a "pre-existing foot condition 
disability with pathological advancement during the 
service."    

In October 1999, the RO received copies of private medical 
records from Dr. Reginald Neptune Torres, dated in March 
1997.  The records are illegible.  However, written in 
pencil, there are notations showing that the appellant 
received treatment for a sore throat and a urinary tract 
infection.  




II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs  with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In a September 1997 
decision, the Board remanded this case.  At that time, the 
Board requested that the RO provide the appellant with a 
comprehensive VA examination by a board certified 
orthopedist, if available, to determine the nature, severity, 
and etiology of the appellant's foot disability, if found.  
After reviewing the available medical records, it was 
requested that the examiner render an opinion regarding 
whether it was as least as likely as not that any pre-
existing foot disability underwent permanent pathological 
advancement during service?     

In October 1997, the appellant underwent a VA examination for 
his feet.  In addition, the RO has received private medical 
records from Dr. Rivera, from November 1990 to January 1991, 
and from Dr. Reginald Neptune Torres, dated in March 1997.  
Thus, in light of the above, the Board concludes that there 
is no indication that there are additional documents that 
have not been obtained and would be pertinent to the present 
claim.  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claim.  The 
Board also concludes that the discussions in the rating 
decisions, the statement of the case, the supplemental 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have in 
effect informed him of the information and evidence that 
would be needed to substantiate his claim and comply with the 
VA's notification requirements.  See 38 U.S.C.A. § 5103.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO has met its duty 
to assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 
2001).  No further development is required in order to comply 
with VA's duty to assist.


III.  Analysis

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

More specifically, for purposes of VA claims, the law makes a 
clear distinction between those who have served on active 
duty and those who have served on active duty for training 
and inactive duty for training (INACDUTRA).  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  A "veteran" is a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.1(d) (2001).  The term "active 
military, naval, or air service" includes: (1) active duty, 
(2) any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  Active duty for 
training is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22) (West 1991).  Inactive duty for training is defined 
as other than full-time duty performed by the Reserves.  38 
U.S.C.A. § 101(23) (West 1991).

The claimant in this case is a "veteran" based on his 
active duty service from July 3, 1990 to August 10, 1990.  
Therefore, he is entitled to "veteran" status and the full 
benefit of VA resources for any compensation claim based on 
that period of service.  However, in order for the appellant 
to achieve "veteran" status and be eligible for service 
connection for the disability claimed during his Reserve 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Board further notes that status as a "veteran," as 
defined by 38 U.S.C.A. § 101(24), must be shown before the 
presumption of soundness is applicable.  Paulson, 7 Vet. App. 
at 466; Biggins v. Derwinski, 1 Vet. App. 474 (1991).  In 
order to establish status as a veteran within the meaning of 
§ 101(24), "the appellant must establish that he was 
'disabled . . . from a disease or injury incurred or 
aggravated in the line of duty.'"  Mercado-Martinez, 11 Vet. 
App. at 415, 419 (citing Paulson, 7 Vet. App. at 470).  
Although the presumption of soundness can only be overcome by 
clear and unmistakable evidence that a disability existed 
prior to service (38 C.F.R. § 3.304(b) (2001)), when no such 
presumption is applicable, evidence that a disability existed 
prior to service need only be established by a preponderance 
of the evidence to support a finding that the disease was not 
incurred in service.  See Paulson and Biggins, both supra. 

To summarize, the appellant contends that his pre-existing 
right foot disability was aggravated during military service.  
He states that at present, he suffers from pain in his right 
foot with standing and walking, and occasional stiffness of 
the right foot, with swelling, heat, and redness.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his pre-existing right foot disability was aggravated by 
service is not competent evidence.   

The Board recognizes that in June 1990, at the time of the 
appellant's initial entrance examination for his period of 
active service, although the appellant gave a history of 
fracturing his right fourth metatarsal bone when he was 13 
years old, the physical examination showed that he had an 
adequate range of motion in his right foot with no 
deformities, and the examiner noted that the appellant's 
right foot was asymptomatic.  However, in July 1990, the 
appellant underwent an additional examination for the 
Entrance Physical Standards Board.  At that time, the 
physical examination showed a dorsal "bump" just lateral to 
the base of the first metatarsal on the appellant's right 
foot.  The appellant indicated that the "bump" had been 
present for approximately four years, and that it was 
currently painful with marching and running.  The diagnosis 
was of a right foot bone spur.  The examiner indicated that 
the appellant was not fit for induction and should be 
separated from the military.  The appellant's discharge was 
subsequently approved.  Therefore, in light of the above, it 
is the Board's determination that the appellant suffered from 
a right foot disability prior to his period of active 
service, which was from July 3, 1990 to August 10, 1990.  
Accordingly, he is not entitled to the presumption of 
soundness, and service connection may only be granted upon a 
showing of aggravation.  Paulson, 7 Vet. App. at 468.  

In the instant case, the Board notes that the appellant's 
pre-existing right foot bone spur was the reason he was found 
not fit for induction and was released from service.  The 
Board further notes that there is no evidence of record which 
shows that the appellant's pre-existing right foot disability 
was aggravated by his period of active duty.  Thus, in regard 
to the appellant's period of active duty, from July 3, 1990 
to August 10, 1990, as there is no competent medical evidence 
which shows that the appellant's pre-existing right foot 
disability was aggravated by his period active duty, the 
appellant's claim for service connection for a right foot 
disability must be denied.  

In regard to the appellant's period of ACDUTRA, from August 
10, 1993 to October 13, 1993, as previously stated, the 
appellant does not have "veteran" status for his period of 
ACDUTRA.  In order for the appellant to achieve "veteran" 
status and be eligible for service connection for the 
disability claimed during his Reserve service, the record 
must establish by a preponderance of the evidence that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or he was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado-Martinez, 11 Vet. App. 
at 415, 419.  The Board further notes that status as a 
"veteran," as defined by 38 U.S.C.A. § 101(24), must be 
shown before the presumption of soundness is applicable.  See 
Paulson, 7 Vet. App. at 466.  In this regard, the Board notes 
that in November 1990, prior to the appellant's period of 
ACDUTRA, the evidence of record shows that the appellant 
underwent an exostosectomy of the right foot.  In addition, 
although the appellant's service medical records from his 
period of active duty for training with the Army National 
Guard show intermittent treatment for right foot pain, the 
Board notes that in the appellant's September 1993 
examination for the Entrance Physical Standards Board, the 
appellant was diagnosed with chronic postoperative pain and 
according to the examiners, his right foot disability existed 
prior to service, was not aggravated by service, and would 
not improve with training.  Thus, they recommended that the 
appellant be separated from the military because he did not 
meet medical fitness standards for enlistment and he was 
subsequently discharged.

In the appellant's October 1997 VA examination for the feet, 
he was diagnosed with the following: (1) residuals of 
fracture of the right foot fourth metatarsal bone, and (2) 
right foot pain, exostosectomy of an accessory bone.  The 
examiner noted that the surgery done to the appellant's right 
foot was a "natural progression of a nonservice-connected 
injury" from the appellant's childhood, and he further noted 
that the appellant's right foot disability had not undergone 
any pathological advancement during his period of service.

In light of the above, it is the Board's determination that 
the preponderance of the evidence shows that the appellant 
suffered from a right foot disability prior to his period of 
ACDUTRA.  In addition, it is also the Board's determination 
that the totality of the medical evidence of record does not 
show that the appellant's pre-existing right foot disability 
was aggravated by his period of ACDUTRA.  The Board is 
mindful of the appellant's contention that his pre-existing 
right foot disability was aggravated by his military service, 
and that he currently suffers from right foot pain.  While 
the credibility of his contention is not challenged and his 
competence to testify with regard to subjective complaints, 
such as right foot pain, is noted, consistent with Cartright 
v. Derwinski, 2 Vet. App. 24 (1991), he is simply not 
competent, as a lay person, to render a medical opinion 
regarding whether his pre-existing right foot disability was 
aggravated by his period of ACDUTRA.  See Grivois v. Brown, 6 
Vet. App. 136, 140 (1994), citing Espiritu, 2 Vet. App. at 
494.  Therefore, based on the foregoing, the Board is of the 
opinion that the evidence of record strongly indicates that 
no permanent increase in the underlying pathology of the pre-
existing right foot disability occurred during the 
appellant's period of ACDUTRA.  See Verdon v. Brown, 8 Vet. 
App. 529, 536-37 (1996).  As previously stated, the examiner 
from the appellant's October 1997 VA examination indicated 
that the appellant's right foot disability had not undergone 
any pathological advancement during his period of service.  
Therefore, as there is no competent medical evidence which 
shows that the appellant's pre-existing right foot disability 
was aggravated by his period of ACDUTRA, the appellant's 
claim for service connection for a right foot disability must 
be denied.   


ORDER

Entitlement to service connection for a right foot disability 
is denied.   



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

